Citation Nr: 1703634	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-45 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to a rating in excess of 30 percent, for the period from December 1, 2006 through March 6, 2007, in excess of 30 percent from June 1, 2007 through July 12, 2010, and in excess of 50 percent, for the period beginning July 13, 2010, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara Kuhl, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The Veteran testified at a May 2014 Travel Board hearing before the undersigned.

This matter was previously before the Board in January 2015 and April 2016. Following the January 2015 decision, the Veteran was granted a total disability rating based on individual unemployability (TDIU). 


FINDINGS OF FACT

1. The Veteran's cervical spine disability did not begin during service, and is not otherwise related to an in-service event or injury.

2. For the period from December 1, 2006 through March 6, 2007, the Veteran's PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency; the Veteran maintained a relationship with his girlfriend, remained oriented to his surroundings, and generally experienced an improvement in his PTSD symptomatology.

3. For the period from June 1, 2007 through July 12, 2010, the Veteran's PTSD manifested in restricted affect and impaired concentration, a desire to avoid being around most people, and mild memory impairment; additionally, the Veteran maintained a good relationship with his girlfriend, demonstrated normal speech, normal thought processes and content, and unimpaired judgment, and was motivated to pursue college and other interests.

4. For the period beginning July 13, 2010, the Veteran's symptomatology was manifested by impaired judgment and depression, but did not result in an inability to maintain effective relationships, spatial disorientation, near-constant panic, or violence, cause obsessional rituals, impair speech, or cause the Veteran difficulty in adapting to a worklike environment.


CONCLUSIONS OF LAW

1. Without evidence of a nexus to service, the criteria for service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for a rating in excess of 30 percent for PTSD for the period from December 1, 2006 through March 6, 2007, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for a rating in excess of 30 percent for PTSD for the period from June 1, 2007 through July 12, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411.

4. The criteria for a rating in excess of 50 percent for PTSD for the period beginning July 13, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits. 38 U.S.C.A. § 5103 (West 2014). The Veteran's PTSD appeal arises from an appeal of the initial rating assigned, and thus any notice error is not prejudicial. Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007). With respect to the claim for service connection, VA satisfied its notice duty with a March 2007 pre-adjudication letter.

The evidence of record includes service treatment records, VA treatment records, private treatment records, testimony from the Veteran, and lay statements. The Agency of Original Jurisdiction has satisfied the Board's prior remand instructions to obtain records. Stegall v. West, 11 Vet. App. 268, 271 (1998). Nothing in the record identifies additional, potentially relevant records that could be obtained. VA has provided examinations with respect to both disabilities on appeal that address all relevant questions. Therefore, VA has also complied with its duty to obtain available records and otherwise assist in the development of the claim. 38 U.S.C.A. § 5103A (West 2014). 

II. Analysis

A. Service Connection for a Cervical Spine Disability

For the reasons discussed below, the Board must deny the Veteran's claim for service connection for a cervical spine disability. While the Board can concede that the Veteran suffered an in-service injury, and that he has a current disability of the cervical spine, the evidence fails to show that there is a causative relationship between the injury in service and the current disability.

1. 
The Veteran's Contentions

The Veteran seeks service connection for a disability of the cervical spine, which he asserts is related to an in-service fall. 

2. Applicable Law

Generally, service connection will be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection requires evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

a. In-Service Injury

The Veteran asserts that he fell off a tower during service. He asserts that his current disability is related to that fall. 

The Board finds the Veteran's assertion credible, though notes that the Veteran has not consistently claimed that he injured his spine in service. For purposes of this analysis, however the Board will find that there is credible evidence of an in-service injury, thus meeting the first criteria for service connection. 

b. Current Disability

A January 2013 examination confirms that he was diagnosed with degenerative disc disease of the cervical spine in 2007.

c. Nexus

The record lacks credible evidence of a relationship between the Veteran's in-service fall and his current disability.

i. Veteran's Statements Concerning Nexus

Although the Veteran filed his claim for service connection as being related to his in-service fall, he has stated on multiple occasions that he does not know if he hurt his cervical spine at that time. At his January 2012 Decision Review Officer hearing (beginning at page 14), he was asked whether he hurt his neck in the documented fall, or just his lower back. He responded, "I, ya know, things happen so fast when you're under fire. I mean I don't know exactly. I know I had been on my back. I can't remember that far." His attorney asked in response, "Ya don't remember if ya hurt your neck then, too?", to which he responded "I must uh hurt everything."

Similarly, at his May 2014 Travel Board hearing, the Veteran was asked if he remembered injuring his neck during his in-service fall. He stated that it was "so long ago it's tough for me to remember . . . things, but I know I fell and I hurt myself bad." Transcript at 24.

Finally, in this respect, the Board considers the Veteran's statements to his January 2013 VA examiner. That examiner recorded that, when asked about neck pain, the "Veteran stated that he was here for his low back pain. He did not relate neck pain to any specific military event."

Considering the Veteran's acknowledgment that he does not recollect actually hurting his neck in service, the Board interprets the record as a whole as showing that the Veteran does not recall any specific details of injuring his neck or observing symptoms that originated in service after a neck injury.  Accordingly, even though due consideration must be given to a lay person's belief that a condition is realted to service, the belief in this case is of limited value because it is not supported by the types of personal observations that a lay person (whether claimant or adjudicator) would ordinarly use to infer a relationship. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (observing that any medical knowledge or principle that is within the common knowledge of a lay witness is also within the common knowledge of a lay adjudicator and vice versa). With that in mind, the Board will consider whether the medical evidence of record could support a grant of service connection. 

ii. Medical Evidence

The medical evidence of record shows that the Veteran did not identify cervical spine pain for many years after service. In fact, though he was first diagnosed with a cervical spine disability in 2007, the Board notes that in a March 2007 statement to the Social Security Administration identifying the locations of his physical pain, the Veteran described low back pain and pain of the upper and lower extremities, but does not identify neck or cervical spine pain. 

The January 2013 examiner, after considering the Veteran's history, and acknowledging the fact that the Veteran has been found to have suffered a fall from a tower in service, opined that the cervical spine disability was less likely than not incurred in or caused by service. In support of that opinion, he stated that there was no evidence in support of a neck injury either in the record or from the Veteran himself to which the current disability could be related. The examiner noted the Veteran's post-military occupational history of significant heavy work as a possible cause of the disability.

The Board finds the January 2013 VA examiner's opinion to be highly probative. It is consistent with the facts of the fall as described by the Veteran, and consistent with the record as a whole. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

There is one opinion of record that could be argued to support the Veteran's contentions, but which the Board finds to be inapplicable to the cervical spine disability. A July 2008 opinion from Dr. D.C.B. noted that the Veteran has had recurring lower back pain since his in-service fall from a tower. Dr. D.C.B. cited an MRI that confirmed a lumbar spine disability, and said that "he also has evidence of degenerative disc disease in his cervical spine with arthritic changes as well." Dr. D.C.B. then stated, without indicating specifically which "injuries" he was referring to, that "[a]fter reviewing the documentation of the injury and realizing that we had seen him in our office [in 1981 and 1995] with exacerbation of lower back pain, I feel that his injuries were probably related to the fall . . . ." In reading that language in light of the entire opinion, the Board is able to determine that Dr. D.C.B. was referring only to the lumbar spine when he related that disability to service. There is no suggestion that the 1981 or 1995 treatment was related to the cervical spine. The Board finds that this opinion did not include the cervical spine, and ultimately, does not directly address the question at hand. 

d. Conclusion

In light of the fact that the evidence lacks credible, probative evidence relating the current disability to an in-service injury, the Board must deny the Veteran's claim for service connection for a cervical spine disability. 

B. Increased Rating for Posttraumatic Stress Disorder

The Veteran is in receipt of a 30 percent disability rating for his service-connected PTSD for the periods of December 1, 2006, through March 6, 2007, and June 1, 2007, through July 12, 2010. Beginning July 13, 2010, VA increased his disability level for PTSD to 50 percent. The Board will address these periods separately.

1. The Veteran's Contentions

The Veteran also seeks an increased rating for his service-connected PTSD. He asserts that the severity of the disability warrants at least a 70 percent disability rating. 

2. Applicable Law

a. Increased Ratings, Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Rating a mental health disability is not simply a matter of cataloging which symptoms that a Veteran experiences.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, it is essential to consider the severity, frequency, and duration of the symptoms and to focus on the overall level of occupational and social impairment caused regardless of how many different symptoms are in evidence or what their specific nature is.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

b. Increased Ratings for PTSD

In order for the Board to be able to grant an increase in his disability rating for the time during which he is currently rated at 30 percent, the evidence needs to demonstrate "occupational and social impairment with reduced reliability and productivity." 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders. The rating criteria provide some examples of what the evidence could demonstrate to make a 50 percent rating appropriate, including flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

For the period that the Veteran's PTSD is rated at 50 percent, the Board must be able to find that the evidence demonstrates "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood" in order to grant an increased, 70 percent rating. Id. Symptoms provided in the rating criteria that could demonstrate these deficiencies include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

3.	The period of December 1, 2006 - March 6, 2007 (currently rated at 30 percent)

a. Symptoms and Treatment

The Veteran participated in a November 2006 Integrated Assessment to coordinate participation in group therapy sessions. He reported a relationship with his girlfriend for the past two years, and that he wanted addiction counseling because he did not want this relationship to end due to addiction, as his previous two marriages had. The examiner noted the Veteran to be alert and fully oriented. He was motivated for treatment and to participate in a recovery program. 

The Veteran stated in November 2006 that he had stopped taking his antidepressants because he thought they were making him tired. He agreed to begin taking the medication again after consulting with a rehabilitation technician. 

A December 2006 Aftercare Note documented the Veteran's report that his PTSD was better. 

In a January 2007 Outpatient Note, the Veteran denied any drug use. 

According to a February 2007 Psychiatry Aftercare Note, the Veteran stated that he had been working with his PTSD and it had been getting better. 




b. Analysis

The evidence in the record does not support the higher, 50 percent rating. The reports consistently document that the Veteran's PTSD symptomatology was improving. Further, he expressed motivation to improve and to participate in his care. He was also engaged in maintaining his relationship with his girlfriend. These manifestations of symptoms do not suggest that a 50 percent rating is warranted. 

Considering the lack of evidence of any of the exemplary forms of symptomatology that the General Formula identifies, as well as looking at the record as a whole, the Board is unable to find that the Veteran's PTSD is of such severity that a 50 percent rating is warranted. 

4. The period of June 1, 2007 - July 12, 2010 (currently rated at 30 percent)

a. Symptoms and Treatment 

A June 2007 Compensation and Pension Note documented that the Veteran had stopped using drugs following rehabilitation eight months before. The Veteran felt intensely distressed, and experienced "a lot of anxiety depression"; the examiner stated that the Veteran's emotions were in the range of "intense." The Veteran had recurring dreams of Vietnam at least weekly, but no flashbacks. The examiner noted arousal symptoms, in the form of sleep problems and hypervigilance. The Veteran's concentration was poor at times, and he was easily irritated. He avoided crowds and people, and had intrusive thoughts about Vietnam, but stated that he was "able to fit in" and that he could deal with some people. He had a fairly good relationship with his girlfriend. It was difficult for the Veteran to express feelings, but he was improving in that respect. On mental status examination, the Veteran's speech was normal, there was no evidence of delusions, hallucinations, or memory disturbances, and his thought processes were clear, coherent, and logical. Further with respect to memory, the examiner felt that the Veteran was a reliable historian. Judgment and insight were "relatively doing pretty good." There was no suicidal or homicidal ideation. His affect was restricted.
A Social Security Record from June 2007 indicated that the Veteran had no impairment of memory function secondary to his psychiatric disability. The report determined that the Veteran's psychiatric disability would not impair his ability to work in full-time employment. He would not require special supervision to sustain a work routine, and he could be expected to complete a normal workweek without exacerbation of psychological symptoms. That report states that the Veteran experiences anxiety around strangers, but does not suggest anxiety around co-workers. Specifically, the report noted that "in spite of a history of difficulty interacting with the general public, the claimant has the ability to get along with others in the workplace."

An August 2007 Psychology General Note reported the Veteran's feeling that he was not doing well. He stated that his rage and anger were returning, and required him to leave work one day because he had become so angry and upset. He denied feeling suicidal, but the examiner found that he appeared moderately depressed. Sleep continued to be a problem for the Veteran. 

In December 2007, the Veteran denied depression and suicidal and homicidal thoughts. He told the examiner that he was trying to develop an interest in wood working, and that he wanted to build furniture. He also thought about taking a college course.

A June 2008 Psychology General Note documented good insight and judgment, as well as a lack of suicidal or homicidal ideation. In reviewing psychological test results with the examining psychologist, the Veteran was surprised at how well he did. Per the examiner, "it brought home to him how his PTSD had caused him to squander most of his adult life and contributed to the failure of two marriages." The Veteran wanted to consider going to college.

In August 2008, the Veteran submitted a statement saying that he has continued to treat his PTSD with street drugs and alcohol. He had two or more anxiety attacks per week, and had become hypervigilant. He was not able to sleep more than three hours at a time, which resulted in depression and a lack of motivation. 

In a written January 2009 submission, the Veteran stated that PTSD had a lasting effect on his quality of life. He had difficulty sleeping, and would regularly walk the floor of his house or patrol the outside of the house. He felt depressed over small things. He also reported difficulty remembering, and felt that he could not comprehend complex things, and sometimes even simple things. He believed his reliability and judgment were poor. His speech suffered from poor word choice, and he had panic attacks two or three times per week. 

A March 2009 Mental Status examination documented that the Veteran was oriented to person, place, day, and date. He was not depressed, and displayed full affect. Speech was of normal rate, volume, and clarity, and his stream of thought was linear and goal oriented. There was no suicidal or homicidal ideation. The Veteran's memory was "fairly good."

In November 2009, the Veteran reported that he had moved back to the continental United States after living in Hawaii for a year. He found that people in Hawaii reminded him of the Vietcong, which activated his arousal system, resulting in increased irritability, anger, and security concerns. The staff psychologist evaluating him noted that he was mildly depressed, but that he denied thoughts of suicide or homicide.

b. Analysis

The Board finds that, while the Veteran did demonstrate some symptomatology that is identified in the criteria for a 50 percent rating, the severity of his disability was more closely aligned to the criteria applicable to his current 30 percent rating. 

Initially, in line with the 50 percent rating criteria, the Veteran did demonstrate at times restricted affect and impaired concentration. He generally avoided being around people, though not completely, as evidenced by his relationship with his girlfriend. The Board finds that the Veteran's long-term relationship with his girlfriend demonstrated continued capability to maintain effective relationships.

The Board acknowledges the Veteran's assertions that he experienced panic attacks multiple times per week, but does not find that particular assertion to be credible. In addition to the fact that it was made in submissions seeking greater monetary benefits, the statements are inconsistent with the Veteran's regular reports to his psychiatric treatment providers. Outside of the August 2008 and January 2009 statements, the Veteran did not identify the existence of any panic attacks, much less panic attacks that occurred two or three times per week. In light of the totality of the evidence touching the particular symptomatology, the preponderance of the evidence is against a finding that the Veteran suffered panic attacks multiple times per week such that the symptomatology would be consistent with the 50 percent criteria. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The remainder of the available evidence is consistent with a 30 percent rating. The Veteran's speech was consistently documented as normal. Thought processes and thought content were normal, and his judgment was unimpaired. 

The evidence concerning the Veteran's memory is mixed. Medical records from the time period in question document a lack of memory impairment, but the Veteran self-reported significant impairment. Memory impairment is identified in the criteria for both 30 percent and 50 percent ratings. The 30 percent criteria identifies "mild" memory loss, while the 50 percent rating considers more severe impairment, such as the "retention of only highly learned material" and "forgetting to complete tasks." It is evident that there is some impairment, based on the Veteran's statements, but the Board finds that they are no more than "mild", and are consistent with the criteria for a 30 percent rating. The psychiatric treatment providers consistently found that there was either no impairment, or that his memory was "fairly good"; the Board considers these findings highly persuasive. Those findings demonstrated that the Veteran did not experience retention of only highly learned material, or that he forgot to complete tasks. The Board is unable to characterize the Veteran's memory impairment as more than "mild." Such a finding is consistent with the criteria for a 30 percent rating. 

The Veteran's continued motivation to pursue college and other interests is contrary to a finding that the experienced consistent disturbances of motivation and mood, further suggesting that his disability does not meet the criteria for a 50 percent rating. 

The Veteran experienced regular sleep impairment, a type of symptomatology identified in the criteria for a 30 percent rating under the General Formula. 

With respect to work relationships, the evidence is again mixed, but the Board determines that, on the whole, the Veteran was not unable to maintain effective work relationships during this period. First, the Board recognizes and appreciates the significance of the Veteran's August 2007 statement that he became so angry one day at work that he had to leave. There is no reason to doubt the credibility of that story, and the Board accepts it as an accurate depiction of what happened. Nevertheless, that story of what happened on a single day is outweighed by the broader findings of the June 2007 Social Security report, which found both that his psychiatric disability would not impair his ability to work in full-time employment, and that he was able to get along with people in his workplace. The Board determines that the specific findings of the Social Security Administration on the Veteran's ability to maintain relationships with people in the workplace outweigh his single anecdote of anger at work. Considering the evidence together, the Board finds that the Veteran does not have difficulty maintaining effective working relationships. 

In conclusion, the Board finds that the Veteran's symptomatology more closely aligns with the criteria for the current 30 percent rating, and that a 50 percent rating is not appropriate based on the record. 38 C.F.R. § 4.130, Diagnostic Code 9411.

5. The period of July 13, 2010 to the Present (currently rated at 50 percent)

a. Symptoms and Treatment 

Shortly after his increase in disability rating to 50 percent, the Veteran was seen for a September 2010 VA psychiatric examination. At the time of the examination, the Veteran was living with his girlfriend, with whom he had a good relationship. At times the relationship suffered due to his bouts of irritability which caused him to have to leave her every two or three weeks to be alone. He felt that he was a recluse, and maintained a single friendship outside of the relationship with his girlfriend. He acknowledged consistent marijuana use. The Veteran stated that he had a quick temper, which led to verbal altercations. The examiner found that the Veteran's speech, thought processes and thought content were all unremarkable. He was cooperative during the examination, neatly groomed, and showed no evidence of delusions. His mood was blunted. His memory was normal, he was fully oriented, and with respect to judgment, he understood the outcomes of his behavior. There were no homicidal or suicidal thoughts, and the Veteran reported no panic attacks, inappropriate behavior, or episodes of violence. The Veteran was not working at the time of the examination. He felt that he would be doing better if he could work, but said that his physical limitations prevented working. In this light, the examiner also concluded that any unemployability is not due to the severity of the Veteran's psychiatric disability. 

The examiner stated that the Veteran's cannabis use was a coping mechanism related directly to the psychiatric disability. The examiner noted deficiencies in judgment (using cannabis as a mood stabilizer); thinking (diminished concentration); family relations (numbing and social estrangement); work (prohibited drug use had violated Department of Transportation standards); and mood (hyperarousal and irritability/anger). 

He testified before a Decision Review Officer in October 2012. At that time, he stated that he did very little socially other than spend time with his girlfriend. He avoided going into crowded locations, preferring to stay by himself. 

The Veteran reported for a VA psychiatric examination in January 2013. The Veteran had not worked for the past couple of years after losing his driver's license due to being arrested for cannabis possession. At the time of the examination, the Veteran stated that he had symptoms of depressed mood (as well as disturbances in motivation and mood), anxiety, chronic sleep impairment, grossly inappropriate behavior, panic attacks that occurred weekly or less often, and suicidal ideation. Upon examination, the examiner found that there was no evidence of a panic disorder, though the Veteran did have panic with PTSD stressors. The examiner found that there was no suicidal or homicidal ideation currently, and that the Veteran had not experienced wishes or goals to harm himself or others for the last couple of years. Mental status examination was unremarkable; there was no audio or visual hallucinations, no cognitive decline, and that the Veteran demonstrated a euthymic slightly restricted affect. The examiner's conclusion was that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency, along with intermittent periods of inability to perform occupational tasks, but declined to make findings of reduced reliability and productivity, or deficiencies in most area. The examiner further opined that he did not see the Veteran as being incapable of any type of work, based solely on the severity of his psychiatric disability.

In May 2013, the Veteran reported that he stopped using marijuana to treat his psychiatric symptoms three months before, after a history of using it consistently for over 40 years. He felt that his "head was not right" without using marijuana and that it felt like he had a pinball machine in his head. He was having difficulty getting more than five hours of sleep each night. The Veteran felt suspicious of others ever since returning from Vietnam. He felt depressed nearly every day, and regularly felt fatigued. He reported feelings of guilt and worthlessness.

A June 2013 Psychiatrist Note captured a description of the Veteran's symptoms that were not at the severity to warrant anything beyond the current 50 percent rating. That report demonstrated some disability, but documented the Veteran's report that he was doing "alright". He continued to feel that he had a pinball in his head, and stated that he did not trust anyone. He reported being able to sleep about five hours per night, but that in the previous week his nightmares had stopped, possibly due to new medication. The examiner noted that the mental status examination conducted at that time failed to demonstrate suicidal or homicidal ideation. He was fully oriented, maintained normal attention and concentration, and spoke normally. Insight and judgment were good. There were no hallucinations or delusions. His affect was euthymic, though it lacked animation. 

At his May 2014 Board hearing, the Veteran stated that he was quick to anger, felt isolated, and had trust issues. He preferred to avoid people so that he would not get angry with them and could avoid violence. He and his girlfriend had been together for eight years, and their relationship was up and down. He had a couple of friends, one a Veteran from the Vietnam Era, and another that he had known his whole life; they got together once per week to play cards. Sleep was difficult, and he had nightmares once or twice per month, which was less frequently than in the past. At night he would check his house for security purposes. He felt depressed most of the time, and said he would get panic attacks at least once a day, lasting a couple of seconds, where it felt like his heart wanted to "jump out." The Veteran stated that he had memory problems, such as forgetting where he was going. He felt that his mental state prevented him from working. 

Treatment notes from April 2015 document that the Veteran had worked very hard and had successfully reduced his symptoms of depression and PTSD. A separate April 2015 General Note indicated that the Veteran "agreed he has made excellent progress with a significant reduction in his level of PTSD and depression." 

b. Analysis

Initially, the Board notes that the September 2010 examiner made findings that touched on deficiencies in judgment, thinking, family relations, work, and mood, but the Board finds that the specific deficiencies identified for each of those areas are not consistent with the criteria for a 70 percent rating. As these findings touch on each of the areas in question for the 70 percent rating, the Board will consider them individually, which also reviewing other evidence from the period in question. 

The September 2010 examiner noted poor judgment in using cannabis as a mood stabilizer. Elsewhere in the examination report, however, the examiner found that the Veteran understood the outcomes of his decisions. The January 2013 examiner found that there was no impairment of judgment. Reading the September 2010 examiner's findings of impaired judgment in light of other statements in the report, as well as later findings by the January 2013 examiner, the Board finds that the level of impaired judgment indicated is minimal, and at most is consistent with the criteria for a 50 percent rating, which lists "impaired judgment".

The September 2010 examiner noted deficiencies in thinking to include diminished concentration, the examiner also found that thought processes and content were unremarkable, that the Veteran had insight into the fact that he had a problem, that his attention was intact, and that he was oriented to person, place, and time. The January 2013 examiner found that there was no cognitive decline

The impairment in family relations that the September 2010 examiner noted (numbing and social estrangement) is most consistent with the 50 percent criteria for "difficulty in maintaining effective . . . social relationships, and does not suggest an inability to establish and maintain effective relationships, as identified in the 70 percent criteria. The January 2013 examiner found that there was no difficulty in maintaining social relationships. Further, as noted above, the Veteran had maintained a relationship with his girlfriend for many years. While not "family" relations, the Board recognizes that the Veteran also identified having two long-term friends that he spent time with on a weekly basis, further suggesting that the Veteran is able to maintain social relationships. 

The September 2010 examiner also noted a deficiency in work, in that his use of drugs had violated Department of Transportation standards. The Board appreciates the impact of the Veteran's drug usage, but finds that the remainder of the evidence suggests that the Veteran is not significantly impaired from working due strictly to his psychiatric disability. At the September 2010 examination, the Veteran stated that he wished he could work, but he could not because of physical disabilities. The January 2013 examiner found that the Veteran was limited physically, but that his psychiatric disability would not prevent him from working. 

Finally, as to the September 2010 examiner's finding as to impairment in mood (hyperarousal and irritability/anger), the Board notes that such findings are not consistent with the 70 percent criteria, which identifies "near-continuous panic or depression affecting the ability to function independently." There is no question that the Veteran suffers from depression (See, e.g., January 2013 VA examination, May 2013 psychiatric note, May 2014 Board hearing), but the evidence does not suggest that the depression affects the Veteran's ability to function independently. 

As for other symptoms identified in the criteria for a 70 percent rating, the Board finds that the evidence consistently falls short of the severity necessary to meet the 70 percent criteria.

The evidence as to whether he experiences suicidal ideation is mixed. The Veteran informed the January 2013 examiner that he experienced suicidal ideation, but both the September 2010 and January 2013 examiners found that the Veteran did not maintain active suicidal ideation. The Veteran also declined to state that he had suicidal ideation when asked about the topic at his May 2014 Board hearing. As a whole, the evidence demonstrates that any suicidal ideation that may be present does not cause significant disruption in the Veteran's life.  In other words, the frequency, severity, and duration of these episodes was not sufficient cause a higher level of social or occupational impairment when considered as part of the whole symptom picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d at 117.

The evidence suggests that the Veteran found himself in verbal altercations, and was easy to anger, but there is no suggestion that the Veteran experienced "periods of violence." In fact, the Veteran specifically said at his May 2014 hearing that he would never become violent with anyone. 

The evidence provides no suggestion of disorientation; he was consistently oriented to person, place, and time upon examination. 

With respect to the Veteran's ability to take care of his physical appearance, the Veteran stated at his Board hearing that he did not shave, but declined to say that he lacked the motivation to shower or change clothes when asked specifically about those activities. Those statements are consistent with the findings of medical reports. The September 2010 examiner found that the Veteran was well groomed, and the January 2013 examiner did not check the box suggesting that the Veteran neglected his personal appearance and hygiene. 

In light of the entirety of the record, the Board finds that for the period beginning July 13, 2010, the Veteran's symptomatology is not so severe as to meet the criteria for a 70 percent rating. 

ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to a rating in excess of 30 percent for PTSD for the period from December 1, 2006 through March 6, 2007, is denied.

Entitlement to a rating in excess of 30 percent for PTSD for the period from June 1, 2007 through July 12, 2010, is denied.

Entitlement to a rating in excess of 30 percent for PTSD for the period beginning July 13, 2010, is denied.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


